DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3, 5, 13, 20-22, 25-27, 29, 30 and 33-41 are pending in the instant invention.  According to the Listing of Claims, filed June 3, 2022, claims 1, 3, 5, 13, 20-22, 25, 27, 29, 30, 33-35 and 37-41 were amended and claims 2, 4, 6-12, 14-19, 23, 24, 28, 31 and 32 were cancelled.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/057813, filed October 26, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/666,724, filed May 4, 2018; and b) 62/577,448, filed October 26, 2017.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/666,724, filed May 4, 2018; and b) 62/577,448, filed October 26, 2017, respectively, was objected to in the Non-Final Rejection, mailed on March 3, 2022.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2018/057813, filed October 26, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on June 3, 2022, is acknowledged: a) Group I - claims 1, 3, 5, 13, 20-22, 25-27, 29, 30, 33, 38 and 39; and b) substituted pyrrolo[2,3-d]-pyrimidine of Formula I - p. 77, Table A, Example No. 11.
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrrolo[2,3-d]pyrimidines of the Formula I, where A = CH; R1 = -CH(OH)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl); R2 = -C1-C6 alkyl; R3 = -H; and R6 = -H, respectively, which encompass the elected species, were found to be free of the prior art and allowable.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted pyrrolo[2,3-d]pyrimidines of the Formula I, where A = CH or CR4; and R1 = -C1-C6 alkylene-(fused aryl), C1-C6 alkylene-(1,2,3,4-tetrahydroisoquinolinyl), C1-C6 alkylene-(2,3-dihydrobenzofuranyl), or C1-C6 alkylene-(5,6-dihydro-4H-cyclopenta[d]thiazolyl), respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 and 35 U.S.C. § 103, respectively, in the Non-Final Rejection, mailed on March 3, 2022.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on March 3, 2022, the instant Markush claim was restricted to substituted pyrrolo[2,3-d]pyrimidines of the Formula I, where A = CH or CR4; and R1 = -C1-C6 alkylene-(fused aryl), C1-C6 alkylene-(1,2,3,4-tetrahydroisoquinolinyl), C1-C6 alkylene-(2,3-dihydrobenzo-furanyl), or C1-C6 alkylene-(5,6-dihydro-4H-cyclopenta[d]thiazolyl), respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on March 3, 2022.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted pyrrolo[2,3-d]pyrimidines of the Formula I.  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 34 and 40, directed to a method of inhibiting a protein arginine methyltransferase 5 (PRMT5) enzyme, comprising contacting the PRMT5 enzyme with… a substituted pyrrolo[2,3-d]pyrimidine of the Formula I; and (ii) claims 35-37 and 41, directed to a method of treating a disease or disorder associated with aberrant PRMT5 activity in a subject, comprising administering… a substituted pyrrolo[2,3-d]pyrimidine of the Formula I, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that claim 26, directed to substituted purines of the Formula I, where A = N, does not require all the limitations of the substituted pyrrolo[2,3-d]pyrimidines of the Formula I, and has NOT been rejoined.
	Moreover, the inventor or joint inventor should further note that since a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I, Group II, and Group III, respectively, as set forth in the Office action, mailed on October 28, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Furthermore, the inventor or joint inventor should also note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Here, the inventor or joint inventor should further note that where a reply to an Office action has otherwise placed the invention in condition for allowance, the failure to cancel claims drawn to the nonelected invention ineligible for rejoinder or to take appropriate action will be construed as authorization to cancel these claims by Examiner’s Amendment and pass the invention to issue.  See MPEP § 821.02.
	Accordingly, the inventor or joint inventor should further note that claim 26, drawn to a nonelected invention, without traverse, in the reply filed on June 3, 2022, is hereby cancelled in the section below entitled Examiner’s Amendment.
	Now, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on March 3, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Listing of Claims, filed June 3, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1, 3, 5, 13, 20-22, 25, 27, 29, 30 and 33-41 is contained within.

Reasons for Allowance

	Claims 1, 3, 5, 13, 20-22, 25, 27, 29, 30 and 33-44 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrrolo[2,3-d]pyrimidines of the Formula I, as recited in claim 1.
	Consequently, the limitation on the core of the substituted pyrrolo[2,3-d]pyrimidines of the Formula I that is not taught or fairly suggested in the prior art is R1 on the periphery of the pyrrolo[2,3-d]pyrimidine core.  This limitation is present in the recited species of claim 38.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 I

or a pharmaceutically acceptable salt thereof,

wherein:

	A is CH or CR4;

	R1 is C1-C6 alk-fused aryl;

	wherein the C1-C6 alk is optionally substituted with one or more substituents independently selected from the group consisting of halo, NH2, and OH;

	wherein the aryl of the fused aryl is optionally substituted with one or more substituents independently selected from the group consisting of halo, C1-C3 alkyl, C1-C3 haloalkyl, C1-C3 alkylene-NH2, NH2, and NHC(O)NH2; and

	wherein the non-aromatic ring of the fused aryl is optionally substituted with one or more substituents independently selected from the group consisting of halo, CN, C1-C3 alkyl, C1-C3 haloalkyl, C1-C3 alkylene-NH2, NH2, NHC(O)NH2, OH and =O;

	R2 is halo, C1-C6 alkyl, C2-C4 alkenyl, C1-C6 alk-halo, C1-C6 alk-OH, C1-C6 alk-O-C1-C6 alkyl, C1-C6 alk-O-C1-C6 alk-aryl, NR5R5’, NHC(O)NR5R5’, NHC(S)NR5R5’, NHNR5R5’, NHOR5, or O-C1-C6 alkyl;
	R3 is H, halo, C1-C6 alkyl, or NH2;
	R4 is halo or C1-C6 haloalkyl;
	R5 is H, C1-C6 alkyl, or C1-C6 alk-O-C1-C6 alkyl;
	R5’ is H, C1-C6 alkyl, or C1-C6 alk-O-C1-C6 alkyl; or
	R5 and R5’, together with the atom to which they are attached, form a C2-C6 heterocycloalkyl ring; and
	R6 is H or C1-C6 alkyl.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein A is CH.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein the fused aryl of R1 is bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl, 7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl, or 7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is CH2-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH2-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH2-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(Me)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(Me)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(Me)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(F)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(F)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(F)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(NH2)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(NH2)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(NH2)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(OH)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(OH)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(OH)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), C(Me)(OH)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), C(Me)(OH)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), or -C(Me)(OH)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl).”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is C1-C6 alkyl.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R2 is NR5R5’;
	R5 is H; and
	R5’ is H.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R2 is NR5R5’;
	R5 is CH3; and
	R5’ is H.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R2 is NHOR5; and
	R5 is H or C1-C6 alkyl.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R3 is H.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R6 is H.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R6 is CH3.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:

---“	The pharmaceutical composition of claim 34, wherein the compound is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting a protein arginine methyltransferase 5 (PRMT5) enzyme in a cell, wherein the method comprises contacting the protein arginine methyltransferase 5 enzyme in the cell with an effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 36, wherein the compound is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting a protein arginine methyltransferase 5 (PRMT5) enzyme in a subject, wherein the method comprises administering to the subject in need thereof an effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 38, wherein the subject has a disease or disorder associated with aberrant protein arginine methyltransferase 5 activity selected from the group consisting of bladder cancer, breast cancer, a chromosome 9p deleted cancer, a cyclin dependent kinase inhibitor 2A (CDKN2A) deleted cancer, cervical cancer, colon cancer, glioblastoma multiforme, head and neck cancer, hepatocellular carcinoma, leukemia, lung cancer, a methylthioadenosine phosphorylase (MTAP) deleted cancer, ovarian cancer, pancreatic cancer, prostate cancer, and uterine cancer.”---

	In claim 40, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 39, wherein the leukemia is selected from the group consisting of acute lymphocytic leukemia, acute myelogenous leukemia, chronic lymphocytic leukemia, chronic myelogenous leukemia, epidermoid cancer, hairy cell leukemia, a hemoglobinopathy, mastocytosis, multiple myeloma, myelodysplasia, myelodysplastic syndrome, and a myeloproliferative disorder.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 40, wherein the hemoglobinopathy is beta-thalassemia or sickle cell disease.”---

	For new claim 42, the following text is inserted:
---“The method of claim 40, wherein the lung cancer is non-small cell lung cancer.”---

	For new claim 43, the following text is inserted:
---“	The method of claim 38, wherein the compound is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---

	For new claim 44, the following text is inserted:
---“The method of claim 38, wherein the method further comprises administering to the subject in need thereof an effective amount of the compound of claim 1, or a pharmaceutically acceptable salt thereof, in combination with one or more other agents.”--- .

	Claim 26 has been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Timothy J. Doyle (Reg. No. 58,127) on June 30, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624